

Exhibit 10.1


AMENDMENT NO. 1 TO THE
AMENDED EMPLOYMENT AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
JOEL N. WALLER


This AMENDMENT NO. 1 TO THE AMENDED EMPLOYMENT AGREEMENT (this “Amendment”) is
made as of the 1st day of February, 2018, between Christopher & Banks
Corporation, a Delaware corporation (the “Corporation”), and Joel N. Waller
(“Executive”).
RECITALS
The Corporation and Executive entered into the Amended Employment Agreement
effective as of January 15, 2018 (the “Agreement”). The Corporation and
Executive desire to make modifications to the Agreement.
Section 1.3 of the Agreement provides for the Board of Directors of the
Corporation (the “Board”) to nominate Executive for election as a director at
the 2018 annual meeting of stockholders, assuming that he is still serving as
interim Chief Executive Officer (“CEO”) at such time, and for Executive to
resign from the Board (and all other officer and director positions he then
holds) effective as of the date that he is no longer serving as interim CEO.
The Corporation and Executive desire to amend Section 1.3 to provide for
Executive’s continued service as a director on the Board through the termination
of his consulting services (as are further set forth in the Agreement).
Section 14.1 of the Agreement provides that amendments must be in writing and
signed by each of the parties to the Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Corporation and Executive hereby agree to
amend and modify the Agreement, effective as of the date hereof, as follows:
1.
The second sentence of Section 1.3 of the Agreement is hereby amended and
restated in its entirety to read as follows:

“Assuming that Executive is either serving as interim CEO or as a consultant to
the Corporation (pursuant to the terms of Sections 4.2, 4.3 and 4.4 of this
Agreement) at the time, the Board has agreed to nominate Executive for election
as a director at the 2018 Annual Meeting; provided that, Executive hereby agrees
to resign, and acknowledges that, by signing this Agreement, he has irrevocably
so agreed to resign, as follows: (i) from all officer and director positions he
holds with the Company, other than serving as a director on the Board, effective
as of the date that he is no longer serving as interim CEO, and (ii) from the
Board, as a director, effective as of the date of receipt of the Determination
Notice (as defined in Section 4.4).”





--------------------------------------------------------------------------------






2.
Section 4.4 of the Agreement is hereby amended and restated in its entirety to
read as follows:

4.4    Executive agrees to serve as a consultant pursuant to Section 4.2 until
such time as the new CEO, in consultation with the Board, determines (without
Executive participating in such Board deliberations) that Executive’s services
as a consultant are no longer needed and so informs Executive in writing
(including via email) of this determination (the “Determination Notice”) and
Executive shall be compensated for his services as a consultant until the later
of (i) October 17, 2018 or (ii) the date of receipt of the Determination Notice.
3.
No other terms or conditions of the Agreement are amended hereby, and all such
terms and conditions of the Agreement shall remain in full force and effect.

4.
The parties hereto hereby agree that this Amendment shall be construed in
accordance with the internal laws of the State of Minnesota without regard to
the conflict of laws thereof.



IN WITNESS WHEREOF, the Corporation and Executive have executed this Amendment
as of the date and year first written above.


 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
By:
/s/ Kent Kleeberger
 
 
 
 
Name:
Kent Kleeberger
 
 
 
 
Title:
Chairman of the Board of Directors
 
 
 
 
EXECUTIVE
 
 
 
 
/s/ Joel N. Waller
 
Joel N. Waller
 
 
 





